Herbert, J.,
concurring. I concur in paragraph two of the syllabus and in the judgment, but have considerable reservation concerning the breadth of the first paragraph of the syllabus.
In some of our courts there are two- and three-year delays between the filing of an action and the rendition of the judgment therein. Hence, it seems particularly inappropriate to announce a principle of law which permits the entry of a non-appealable stay order against a party, whose long awaited day in court has finally arrived, on the grounds that the relief he seeks may possibly be ineffective or may be partial, and that his opponent has filed an action, to be heard after years more of delay, which may bring full relief.
I would much prefer a holding which was restricted to the facts of this case, and which settled only the question of whether a clear legal right to the action sought existed under those facts.